Citation Nr: 9926886	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for cirrhosis of the 
liver with hemochromatosis, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from July 1967 to 
August 1978.  This appeal comes before the Board of Veterans' 
Appeals (Board) from rating actions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


REMAND

During a hearing before the undersigned, the appellant 
submitted a letter from his treating physician (Dr. M.M.), 
dated in April 1999, which indicates that the appellant 
suffers from a liver disorder and that he "should be excused 
from all work."  It is not clear from this statement whether 
the appellant's liver disorder (or other service-connected 
disorders) render him unemployable.  As such, additional 
medical examinations are necessary.

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain the appellant's current 
treatment records, to include treatment 
records from Dr. M.M., and associate them 
with the claims file.

2.  The RO should obtain and associate 
with the claims file the appellant's 
Social Security Administration records.

3.  The appellant should be afforded a VA 
social and industrial survey to assess 
his employment history and day-to-day 
functioning.  The claims file should be 
made available to the social worker.

4.  The appellant should be scheduled for 
comprehensive VA psychiatric and medical 
examinations to determine the severity of 
his service connected disorders and 
whether such disorders render him 
unemployable.  It is specifically 
requested that each examiner indicate 
whether the appellant's service connected 
conditions render him unable to secure or 
follow a substantially gainful 
occupation.  Detailed reasons and bases 
for all opinions should be set forth in a 
clear, logical, and legible manner on the 
examination report.  The claims folder 
and a copy of this REMAND must be made 
available to and reviewed by the 
examiners prior to the examinations.

5.  Once the above has been accomplished, 
the RO is to review the evidence and 
determine whether further development is 
necessary.  If so, all such development 
should be accomplished.

6.  The RO should then readjudicate the 
claims of entitlement to an increased 
rating for a liver disability and 
entitlement to a total disability rating 
based on individual unemployability.

If the benefits sought on appeal are not granted, following 
the usual appellate procedures, the claims file should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


